Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9, 12-13, 21, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2019/0356983 A1).
Re claim 1:  Han et al. (US 2019/0356983 A1) teaches an electronic device (100) comprising:
a case member (110);
a plurality of protruding member(s) (including at least (130) and other protruding members (not labelled)) provided on the case member or a supporting
member disposed on the case member;
at least one speaker (speaker within speaker module (200, paragraph [0030]);

engaging members (such as (120) as depicted in figure 3B includes an abutment (125) having multiple raised portions) engaged to the enclosure and at least partially positioned in the receiving recesses (see figures 1 and 2), respectively,
wherein the engaging members are at least partially received and engaged to one of the plurality of protruding members, respectively, to fix the enclosure to the case member or the support member disposed on the case member (connection between elements (120) and (130), paragraph [0038].
Re claim 6: note the enclosure (module (200)) includes a box like enclosure having as depicted in figure 2 first and second surfaces, one of which faces case member (110), figure 1 and which includes a side surface there between to form a space between the first and second surfaces. 
Re claim 7: Note when attaching module (200) to case (110) the protruding member (130) is perpendicular to a first surface and at least partially positioned in a receiving recess 
Re claim 9: figure 1 teaches as claimed at least one speaker (not labelled) that is at least partially exposed from a second surface as set forth  
Re claim 12: the PEM member (130) is a metal member by standard definition and supported by case (110), figure 4
Re claim 13: the PEM member (130) is a metal member by standard definition and supported by support (300), figures 5-6)
Re claim 21:  Han et al. teaches a speaker module (figure 2) comprising:
at least one speaker (those elements within module to produce sound vibrations);
an enclosure including a first surface (top surface as seen in figure 2), a second surface (bottom surface not seen in figure 2) facing away from the first surface, a side surface formed to at least partially surround a space between the first surface and the second surface (surrounding wall surface positioned between the top and bottom surface), and a plurality of receiving recesses formed in the side surface (note that the arrangement in figure 2 is not a rectangular box enclosure but is an enclosure with multiple recesses along the side wall edge) , the enclosure receiving at least a portion of the at least one speaker (inherent in order for the arrangement to produce vibrational sounds); and
engaging members at least partially positioned in one of the receiving recesses (those elements used to be engaged with housing (110) , respectively, and engaged to the enclosure,
wherein the engaging members (see for example engaging member (120) are disposed to cross a direction perpendicular to the first surface or the second surface (this element passes between the top and bottom surfaces and is therefore perpendicular to the first and second surfaces as set forth.
Re claim 24: 
Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2012/0183170 A1).
Re claim 14: Chen (US 2012/0183170 A1) teaches an electronic device comprising:
a first housing (10) including a first case member (12) and a second case member (11)
coupled to face the first case member;
a plurality of protruding members (120) formed on an inner surface of the first
housing or a support member disposed in the first housing;
at least one speaker (21);
an enclosure (20) configured to receive at least a portion of the at least one speaker
and including receiving recesses, formed in a side surface of the enclosure (figures 2 and 4), notch portion at each end of the enclosure as depicted and
engaging members, engaged to the enclosure and at least partially positioned in one of the receiving recesses, respectively, i.e. post-connecting portions disposed on ends of the enclosure (paragraph [0027] which as depicted are positioned at the receiving recesses,
wherein as the engaging members are at least partially received and engaged to one of the plurality of protruding members (paragraph [0027]), the enclosure is received in the first housing while being spaced apart from an inner surface of the first case member, an inner surface of the second case member, or the support member disposed in the first housing (see figures 2 and 4).
Re claim 15: in addition to enclosure formed by (20) the housing includes at least another enclosure formed by plates (110) forming an area there between to enclose magnetic element (22)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2019/0356983 A1) in view of Chen (US 2012/0183170 A1)
The teaching of Han et al. is discussed above and incorporated herein.  Also, note that Han teaches the use of elastic material for the engaging member(s) (120), paragraph [0026] but does not indicate that this elastic material is silicone or rubber as set forth in claims 2 and 26. Chen teaches in a similar environment that at least silicone has been used in the past as a material to dampen vibrations (paragraphs [0006-0007].  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a material as the elastic material as taught by Han to predictable . 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2012/0183170 A1) in view of Martins (US 8,912,913 B2).
The teaching of Chen is discussed above and incorporated herein.  Additionally Chen teaches that speaker unit is used in electronic devices such as notebooks and smart phone, however does not teach the use of a second housing with a display that rotates in an open or closed position.  Martins teaches in a similar environment such an arrangement (figure 3) that includes a display (318) in a housing that can be opened or closed with respect to another housing in order to provide visual information to the user when opened.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a feature into the arrangement of Chen to predictably provide visual information to a user when the display is rotated in an opened position.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2012/0183170 A1) in view of Jia (US 2020/0110444 A1).
The teaching of Chen is discussed above and incorporated herein.  Additionally Chen teaches that speaker unit is used in electronic devices such as notebooks and smart phone, however does not teach the use of a second housing with a display that is included in the first and second housings as set forth in claim 17.  Jia teaches in a similar environment of smart phones to include a foldable screen portions provided in separate housings (see figure 7) to allow for an expanded display of information to a .  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2012/0183170 A1) in view of Pakula et al. (US 2019/0041909 A1) previously indicated as official notice.
The teaching of Chen is discussed above and incorporated herein.  Chen however does not teach that the device (notebook) or smart phone does not include a sound hole through a side wall of the housing to radiate sound.  In response to applicant’s traverse of the taking of official notice, Pakula et al. in now cited teaching holes (128) on a side of an electronic device to allow sound output from the device..  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of sound holes taught in Pakula et al. in the side wall of the notebook/smart phone arrangement as taught by Chen to predictably provide a means for sound to be radiated from the device.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Allowable Subject Matter
Claims 3-5, 8, 10-11, 19-20, 22-23, 25, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed electronic device including in combination the features of claim 1 . 
Response to Arguments
13. 	Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive.
Concerning applicant’s arguments in section III:  Applicant states that in the claimed invention that the protruding member of the claimed invention surrounds an engaging member. There is no language in claims1 or 21 that indicates that the protruding member surrounds the engaging member as argued. Also applicant argues that the claimed invention arrangement prevents reduction of resonance space in the enclosure.  The claims 1 and 21do not set forth this feature.  Additionally as seen from figures 1 and 2 of Han et al. the engaging member (120) is located at a side surface of the enclosure (200) that includes a speaker therein. 
Concerning applicant’s arguments in section IV:  Contrary to applicants remarks; See figures 2 and 4 in which the engaging members, post-connecting portions (paragraph [0027]) are received and engaged with protruding members (120) with the enclosure being spaced from the case members due to the outside curvatures of the case members do not contact the enclosure. 
Concerning applicant’s arguments in sections V-VII:  Applicant has not provided any arguments rebutting the combination of references as applied.  Therefor dependent claims 2, 16-17 and 26 stand or fall with the respective independent claim.
Concerning applicant’s arguments in section VIII: Note the use of Pakula et al. to support the pervious use of official notice in the rejection of claim 18.  The features of claim 1 are as noted in the rejection is taught by Chen.   
14. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/3/22